Name: Regulation (EEC) No 582/69 of the Commission of 26 March 1969 on certificates of origin and applications for such certificates
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 182 Official Journal of the European Communities 31.3.69 Official Journal of the European Communities No L 79/1 REGULATION (EEC) No 582/69 OF THE COMMISSION of 26 March 1969 on certificates of origin and applications for such certificates Regulation , to lay down the minimum period during which the competent authorities of Member States must retain the applications so that the necessary supervision and verification can be carried out ; Whereas this Regulation is in accordance with the Opinion of the Committee on Origin ; HAS ADOPTED THIS REGULATION : Article 1 1 . Certificates of origin relating to goods originating in the Community or in one of the Member States and intended for export from the Community, and the applications for such certificates , must, under the conditions laid down in Article 10 (3 ) of Regulation (EEC) No 802/68 , be made out on forms conforming to the specimens annexed to this Regulation . THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 802/68 1 of 27 June 1968 on the common definition of the concept of the origin of goods , and in particular Article 10 thereof ; Whereas Regulation (EEC) No 802/68 provides in Article 10 ( 1 ) that certificates of origin for goods originating in and exported from the Community must comply with the conditions prescribed by Article 9 ( 1 ) ( a ) and (b ) of that Regulation ; "Whereas Article 10 (2 ) of the said Regulation provides that such certificates of origin shall certify that the goods originated in the Community but that when , however, the needs of the export trade so require, they may certify that the goods originated in a particular Member State ; Whereas Article 10 (3 ) of that Regulation provides that Member States shall take the requisite steps to ensure that by the end of the transitional period at the latest the certificates of origin issued by their authorities or authorised agencies are prepared and issued in accordance with the provisions of Annex II, in so far as the needs of the export trade do not otherwise require ; Whereas it is therefore necessary to prescribe the forms for certificates of origin and applications for such certificates ; Whereas it is also desirable, in order to ensure application of the provisions of the afore-mentioncd 2 . Each certificate and the application for it must, for identification purposes , bear the same serial number. When the certificates are isstied the competent national authorities may put a number of issue on them. If the needs of the export trade so require, one or more copies of each certificate may be made . Article 2 The competent national authorities shall determine what additional particulars , if any, are to be given in the application . Such additional particulars must be kept to a strict minimum. Each Member State shall inform the Commission of the provisions it adopts in pursuance of the preceding paragraph. The Commission shall immediately1 OJ No L 148 , 28.6.1968 , p . 1 . Official Journal of the European Communities 183 communicate this information to the other Member States . origin must retain the applications for a minimum period of three years . Article 3 Article 4 The competent authorities or authorised agencies of the Member States which have issued certificates of This Regulation shall enter into force on 1 July 1969 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 March 1969 . For the Commission The President Jean REY 184 Official Journal of the European Communities FRONT APPLICATION FOR CERTIFICATE OF ORIGIN A 000000 Spacefor No of issue Consignor1 : Consignee2 : Consignment by3 : Space for translations Space for translations Space for translations Packages Weight Serial No Description of goodsNumber &amp; kind Marks &amp; numbers gross net The above-named consignor4 The undersigned1 4 APPLIES in respect of the above consignment of goods , for the issue of a certificate of origin giving the following particulars : DECLARES that the particulars given in this application, and the supporting documents and information furnished to the authorities or authorised bodies relating to the issue of this certificate , are correct ; that the goods to which such documents and information relate are those in respect of which application is made for the certificate ; that the goods fulfil the conditions laid down by the rules concerning the common definition of the concept of the origin of goods . UNDERTAKES to furnish, at the request of the competent authorities, such additional information and supporting documents as may be required for the issue of the certificate . At on : Signature of applicant5 For footnotes , see overleaf Official Journal of the European Communities 185 BACK (Space for additional particulars required by individual states) RULES TO BE OBSERVED WHEN COMPLETING A CERTIFICATE OF ORIGIN AND THE APPLICATION FOR SUCH CERTIFICATE 1 . The forms shall be completed in typescript or by hand , in an identical manner, in one of the official languages of the Community or, depending on the practice and requirements of trade, in any other language. Where forms are completed by hand, this shall be done in block capitals and in ink (or with a ball-point pen ). 2 . The certificate s.nd the application must not contain erasures or superimposed corrections . Alterations are to be made by crossing out the erroneous entries and adding the correct entries as required . Any such alteration must be authenticated by the person making it and endorsed by the competent authorities . 3 . Each item listed in the application and in the certificate must be preceded by a serial number. A horizontal line must be drawn immediately below the final entry. Lines must be drawn through unused spaces to make any subsequent addition impossible . 4 . If the needs of the export trade so require , one or more extra copies of this certificate may be made. 1 Name, or name of firm, and full address , where applicable as shown in the commercial register . 2 Name, or name of firm, and full address of consignee as known at the time of application for the certificate : or 'to order' followed by the name of the country of destination if known. 3 Means of transport 'name of ship for consignments by sea). 4 Delete as necessary. The signature must be haidwritttn . The signature of an acenr must he followed bv his name in block capitals . 186 Official Journal of the European Communities COMMUNAUTES EUROPEENNES EUROPÃ ISCHE GEMEINSCHAFTEN COMMUNITA EUROPEE EUROPESE GEMEENSCHAPPEN CERTIFICATE OF ORIGIN Space for translations A 000000 Spacefor No of issue Space for translationsConsignor : Consignee : Consignment by : Space for translations Space for translations Packages Weight Serial No Number &amp; kind Marks &amp;: numbers gross net THE UNDERSIGNED AUTHORITY certifies that the goods shown above originated in : Space for translations (Place and date of issue) (Name, signature and stamp of competent authority)